IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF RESIGNATION                             No. 70188
                   OF ERIC WILLIS BAR NO. 10798.
                                                                                 FILED
                                                                                 MAY 0 9 2016
                                                                                 674

                             ORDER GRANTING PETITION FOR RESIGNATION
                                  This is a joint petition by the State Bar of Nevada and
                   attorney Eric Willis for his resignation from the Nevada bar.
                                  SCR 98(5) provides that Nevada attorneys who are not
                   actively practicing law in this state may resign from the state bar if
                   certain conditions are met. The petition includes statements from state
                   bar staff confirming that no disciplinary, fee dispute arbitration, or client
                   security fund matters are pending against Willis; and that he is current on
                   all membership fee payments and other financial commitments relating to
                   his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                  Bar counsel has recommended that the resignation be
                   approved, and the Board of Governors has approved the application for
                   resignation.      See SCR 98(5)(a)(2). Willis acknowledges that his
                   resignation is irrevocable and that the state bar retains continuing
                   jurisdiction with respect to matters involving a past member's conduct
                   prior to resignation.   See SCR 98(5)(c)-(d). Finally, Willis has submitted
                   an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ex>
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Eric Willis's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                                                               I 41-01 co-          C.J.
                                                          Parraguirre



                                                          Hardesty



                                                          Douglas


                                                          C           LUZ
                                                          Cherry


                                                                                      J.



                                                                                      J.
                                                          Gibbons


                                                                                      J.
                                                          Pickering


                cc:   Eric C Willis
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A 0